Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed July 1, 2020 is acknowledged.
-	Claim(s) 4-5, 7, 10, 14, 17 is/are amended
- 	Claim(s) 18-20 is/are new
-	Claim(s) 1-20 is/are pending in the application.

	Priority
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2019/102295 filed on August 23, 2019.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, U.S. Patent Publication No. 20110273427 in view of Zhang et al, U.S. Patent Publication No. 20180090103.



setting a voltage difference between the second power supply voltage and the first power supply voltage as a first voltage difference (see Park figure 5, initial ELVSS voltage at -4.9 V), 



Park is silent regarding so as to enable a temperature of the display panel to rise.  In the same field of endeavor, Zhang teaches that as time passes, physical display temperature can change/increase to a stable value (see Zhang paragraph 0045).  One of ordinary skill in the art, without inventive inspiration, would have readily recognized that physical display temperature changing to a stable value during use as disclosed by Zhang as corresponding to enabling a temperature of a display panel to rise using known techniques with predictable results.

Consider claim 10, Park as modified by Zhang teaches all the limitations of claim 1 and further teaches wherein the temperature of the display panel is detected by a temperature sensor which is provided in the display panel (see Park figure 2, element 210 sensor).



the first power supply voltage providing circuit is configured to set a voltage difference between the second power supply voltage and the first power supply voltage as a first voltage difference to enable a temperature of the display panel to rise (see Park figure 5, initial ELVSS voltage at -4.9 V and Zhang paragraph 0045), and to set the voltage difference between the second power supply voltage and the first power supply voltage as a second voltage difference after 

the first voltage difference is greater than the second voltage difference (see Park paragraph 0008 where current flows from the first power source ELVDD to the second power source ELVSS.  Therefore since current flows from a higher potential to a lower potential when ELVSS is at -4.9 V, the first voltage difference is greater than when ELVSS is at -3.4V).

Consider claim 17, Park as modified by Zhang teaches an electronic device (see Park paragraph 0004-0005 where Organic light emitting displays are widely used in numerous products, e.g., a personal digital assistant (PDA), an MP3 player, a mobile telephone, and so forth), comprising the display panel according to claim 11 (see rejection of claim 11 above).


Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, U.S. Patent Publication No. 20110273427 and Zhang et al, U.S. Patent Publication No. 20180090103 in view of Kasai, U.S. Patent Publication No. 20130026929.

Consider claim 14, Park as modified by Zhang teaches all the limitations of claim 11 and further teaches wherein the display panel comprises a 

Park is silent regarding silicon-based display panel.  In the same field of endeavor, Kasai teaches OLED pixel circuits formed by a silicon substrate so as to form OLED display device (see Kasai paragraph 0051).  One of ordinary skill in the art would have been motivated to have incorporated a silicon substrate so as to form an OLED display device using known techniques with predictable results.

Consider claim 15, Park as modified by Zhang and Kasai teaches all the limitations of claim 14 and further teaches further comprising an array substrate, wherein the array substrate comprises a silicon substrate, and the pixel unit further comprises a pixel circuit which is electrically connected to the light emitting element, and the pixel circuit is provided on the silicon substrate (see Park figure 2, element 100, figure 1, element OLED electrically connected to transistors for driving the OLED and Kasai paragraphs 0054-0055 where plurality of pixel circuits are arranged in a matrix.  Paragraph 0062, 0072, 0076 where pixel circuits including OLEDs are formed on a common silicon substrate).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, U.S. Patent Publication No. 20110273427, Zhang et al, U.S. Patent Publication No. .

Consider claim 16, Park as modified by Zhang and Kasai teaches all the limitations of claim 15.  Park is silent regarding wherein the first power supply voltage providing circuit is provided on the silicon substrate.  In the same field of endeavor, Ota teaches a display unit, a scan line drive circuit, a data line drive circuit, a power supply circuit, and a temperature sensor are formed on a semiconductor substrate such as a silicon substrate so as to form an electro-optical device (see Ota paragraph 0030).  One of ordinary skill in the art would have been motivated to have modified Park with the teachings of Ota to incorporate the recited features so as to form an electro-optical device using known techniques with predictable results.

Allowable Subject Matter
Claims 2-9, 12-13, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites 
Claim 2 “ The temperature compensation method according to claim 1, wherein setting the voltage difference between the second power supply voltage and the first power supply voltage as the first voltage difference, so as to enable the temperature of the display panel to rise, comprises: setting the first power supply 

Claim 4 “The temperature compensation method according to claim 1, further comprising: obtaining a data signal based on a predetermined gamma code, so that the display panel displays under drive of the data signal, the first power supply voltage, and the second power supply voltage.”

Claim 12 “The display panel according to claim 11, further comprising a temperature compensation circuit, wherein the temperature compensation circuit comprises: a temperature detection unit, configured to detect a temperature variation amount of the temperature of the display panel relative to a first temperature value and output a voltage value corresponding to the temperature variation amount, a temperature conversion unit, configured to convert the voltage value corresponding to the temperature variation amount into a voltage compensation amount, and a compensation signal generating unit, configured to process the voltage compensation amount to generate a compensation signal 

Claims 3, 5-9, 13, 18-20 are dependent upon claims reciting allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Ryu et al, U.S. Patent Publication No. 8139006 (controls power source based on temperature changes see column 8, lines 17-22)
Heo et al, U.S. Patent Publication No. 2017008409 (controls scan voltage level based on ambient temperature)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including the recited features of dependent claims 2, 4, 12.	

These features find support at least at figures 3-7 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang et al, U.S. Patent Publication No. 2014011499 (liquid crystal display device), Nam, U.S. Patent Publication No. 20180059470 (display device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Dorothy Harris/Primary Examiner, Art Unit 2625